Title: From George Washington to John McNeill, 12 August 1756
From: Washington, George
To: McNeill, John



[Winchester, 12 August 1756]
To Captain-Lieutenant John McNeil of the Virginia Regiment. Sir,

You are to proceed with the party under your command to the Plantation of Henry Enock; and then endeavour to dispose of your men in such a manner, as to way-lay and surprize the Enemy if possible; or to enquire from the height of the Hills or mountains, if any discovery can be made of their sleeping places, by their fires or smoke, which will appear very distinctly in the night, tho’ at a distance. You may remain at and about this place, searching for the tracks of the enemy, until Saturday morning; and if in that time you can make no discoveries (by which your conduct must be guided) you must cross away over (if you find it more elligible than going down Capecapon) to the old road which leads from Edwards’s to the Branch at Pearsalls, and dispose of your men in the most secure and private manner upon that road; watching to see if you can meet with the Enemy, passing or repassing.
On this road, and in this manner you are to remain, until your provision is out; and then repair to Edwards’s Fort—where you will receive a sufficiency to bring you to this place,

which I expect will be on Tuesday; except you have a prospect of some manifest advantage, by staying out longer—In that case, your return is left discretionary.
I must advise you above all things, to take every precaution to guard against Surprizes—To give every man his orders, that he may act bravely and without confusion—Inspire them with a just notion of their duty; and note every mans behaviour which with an account of your proceedings, and these Instructions, must be returned to me as soon as you return. Given at Winchester, August 12th 1756.

G:W.

